In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-21-00041-CV
          ___________________________

             HANNAH KIM, Appellant

                           V.

PORTFOLIO RECOVERY ASSOCIATES, LLC, Appellee




     On Appeal from County Court at Law No. 2
              Denton County, Texas
         Trial Court No. CV-2020-01425


     Before Walker, J.; Sudderth, C.J.; and Kerr, J.
         Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      The trial court signed a default judgment in favor of Appellee on

November 17, 2020. Appellant filed a timely notice of appeal and a timely motion for

new trial. See Tex. R. App. P. 26.1(a)(1), 26.3; Tex. R. Civ. P. 329b(a). On March 2,

2021, and while it had plenary power, the trial court granted Appellant’s motion for

new trial. See Tex. R. Civ. P. 329b(e).

      On March 4, 2021, we informed the parties that the trial court’s new-trial grant

rendered this appeal moot and that the appeal would be dismissed unless any party

desiring to continue the appeal filed a response before March 15. See Tex. R. App. P.

44.3. Neither party has filed a response. Accordingly, we dismiss the appeal. See Tex.

R. App. P. 43.2(f); Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex.

2005). The parties shall pay their own incurred costs related to this appeal. See Tex.

R. App. P. 43.4.

                                                    Per Curiam

Delivered: March 25, 2021




                                          2